DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18190723.9, filed on August 24, 2018.

Status of Claims

Applicant’s preliminary amendment filed on February 8, 2021 has been entered.  Claim 1, 3, 5, 8, 12 and 15 are amended.  Claim 7 are canceled.  Claim 1-6 and 8-15 are pending in the application.

Claim Objections

Claim 1, 8 and 12 are objected to because of the following informalities: claim limitation(s) should be consistent to enhance clarity.

Claim 1 recites “subsampling the raw data signal in accordance with current values of the one or more compression characteristics to create a compressed data signal (X);
comparing a size of the compressed data signal to the fixed network capacity (Ø) and further subsampling the compressed data signal to further compress the compressed data signal if the size is greater than that permitted by the fixed network capacity;”, it should be “subsampling the raw data signal in accordance with current values of the one or more compression characteristics to create a compressed data signal
comparing a size of the compressed data signal to the fixed network capacity (Ø) and further subsampling the compressed data signal to further compress the compressed data signal if the size of the compressed data signal is greater than a size permitted by the fixed network capacity;”

Claim 8 recites “further comprising sending additional samples or packets from the raw data signal if the size of the compressed data signal is less than that permitted by the fixed network capacity.”  It should be “further comprising sending additional samples or packets from the raw data signal if the size of the compressed data signal is less than  the size permitted by the fixed network capacity.”

Claim 12 recites “subsample the raw data signal in accordance with current values of the one or more compression characteristics to create a compressed data signal (X);
compare a size of the compressed data signal to the fixed network capacity (Ø) and further subsample the compressed data signal to further compress the compressed data signal if the size is greater than that permitted by the fixed network capacity;” It should be “subsample 
compare a size of the compressed data signal to the fixed network capacity (Ø) and further subsample the compressed data signal to further compress the compressed data signal if the size of the compressed data signal is greater than a size permitted by the fixed network capacity;”

  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication module configured to enable data communication over the resource-constrained distributed computing network;” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Communication modules as referred to herein (e.g., the communication modules 16) are arranged to enable communication between the components of the system 10. The communication module may be or include any module, device, or means capable of enabling the transmission and/or reception of a wired or wireless communication signal, e.g., a transmitter, receiver, transceiver, antenna, etc., utilizing technologies that include, but are not limited to Wi-Fi (e.g., IEEE 802.11), Bluetooth, cellular, Ethernet, Zigbee, etc. As discussed herein, of particular note are the more relatively low-power or resource constrained technologies, such as Zigbee.” (Instant Specification, p.6 line 25-32) corresponding to the “communication module”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation "A method of decompressing the compressed data signal with the centralized node of claim 1.”  There is insufficient antecedent basis for the limitation “the compressed data signal” in the claim.  In addition, claim 1 is “a method for compressive sensing”, and there is insufficient antecedent basis for the limitation “the centralized node of claim 1” in method claim 1.  Furthermore, the claim is vague and indefinite in that there are no decompressing steps claimed.

Claim 10 recites the limitation "further comprising an estimate of energy in the raw data signal based on a size of the compressed data signal with respect to the raw data signal.”  There is insufficient antecedent basis for the limitation “the raw data signal” in the claim.  In addition, claim 10 is a method claim and should comprises of step(s). As currently claimed, method claim 10 is vague and indefinite of reciting “further comprising an estimate of energy…”, where “an estimate energy” is not a step.  Dependent claim 11 fails to remedy the deficiencies of claim 10 and is likewise rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (PG PUB US2018/0183460).

Regarding claim 9, Lee teaches “a method of decompressing the compressed data signal with the centralized node of claim 1.” (The compressed and encoded data is communicated in one or more data frames to a receiving entity (e.g. a battery management unit) [centralized node]. At 822, the receiving unit extracts the sensing data as originally encoded by applying decoding/decompression rules which are the inverse of the encoding operations [Lee, para 0092]).

Regarding claim 10, Lee teaches “further comprising an estimate of energy in the raw data signal based on a size of the compressed data signal with respect to the raw data signal.” (At 814 the statistical characteristics from the statistical estimator are used to facilitate lossless data compression and encoding operations in the temporal domain.  At 816 a second statistics estimator is used to determine statistical characteristics [an estimate of energy] of the compressed data from the temporal compression algorithm, where it implies size of the compressed data is used to determine the statistical characteristics [Lee, para 0092]).

Regarding claim 11, Lee teaches “further comprising selecting a decompression algorithm based on the estimate of energy in the raw data signal.” (At 818, spatial data compression and encoding operations are performed on the compressed output data of the temporal compression algorithm based on the statistical characteristics determined in step 816.  The receiving unit extracts the sensing data as originally encoded by applying decoding/decompression rules which are the inverse of the encoding operations.  In other words, the applying choice of decoding/decompression rules depends on the statistical characteristics determined in step 816 [Lee, para 0092, 0020]).

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Natarajan (PG PUB US2018/0213348) teaches techniques are provided for compressive sensing (CS) in a sensor network, for improved power efficiency. A methodology implementing the techniques according to an embodiment includes determining a state of a sensor network, based on a calculated statistic of sampled data values generated by one or 
Mittal (PG PUB US2016/0022141) teaches a secure low-power sensor platform able to be used for activity monitoring or other purposes. For instance, a sensor system may sense sparse signals using compressed sensing. As one example, compressed sensing may be used to obtain sparse signals from analog sensor signals received from one or more sensors. The data obtained by compressed sensing may be sent subsequently to a computing device to reconstruct the sensor signal. Examples herein enable lower power usage, lower cost, and lower weight than conventional devices, while also enabling processing advantages, such as less overall data to process and lower data storage utilization [Mittal, Abstract].
Richart (PG PUB US2021/0226647) teaches a computer-executable method and system for querying sensor data of a plurality of sensors is provided. Sensor data is received that comprising sensor data values sampled by a first sensor of said plurality of sensors according to a first compressive sampling scheme. The first compressive sampling scheme can be applied by the first sensor within a sampling time window and the received sensor data corresponds to samples of a signal within the sampling time window. The sensor data is stored in a first database. A frequency decomposition of the signal is computed based on a sparsifying transform associated with the first compressive sampling scheme and the received sensor data. The frequency decomposition comprises one or more frequency components. The one or more frequency components are stored in a second database. A query is received from a client. The 
However, the prior art of records fail to teach or suggest individually or in combination, “comparing a size of the compressed data signal to the fixed network capacity (Ø) and further subsampling the compressed data signal to further compress the compressed data signal if the size is greater than that permitted by the fixed network capacity; and” as set forth in independent claim 1, and similar language recited in claim 12;
Similar reasoning applies to independent claim 15 and dependent claim 2-6, 8 and 13-14 as claim 15 comprises the limitation of claim 12, and claim 2-6, 8 and 13-14 further limit independent claim 1 and 12 respectively.

Claim 2-6 and 13-15 are allowed over prior art of record.

Claim 1, 8 and 12 would be allowable if amended to overcome objection(s) above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/BILLY H NG/
Examiner, Art Unit 2441

                                                                                                                                                                               /WING F CHAN/Supervisory Patent Examiner, Art Unit 2441